Order entered July 14, 1967, unanimously reversed on the law, without costs or disbursements, and the motion to enlarge petitioner-respondent’s time within which to file notice of claim against respondent-appellant City of New York denied. Special Term was without authority to grant the application under pertinent statutory provisions (General Municipal Law, § 50-e) nor, indeed, was any substantial reason advanced to excuse delay in filing. The claim for. pain and suffering avails not as a device for extending the time within which to file, arising as it did simultaneously with the claim for wrongful death (Joseph v. McVeigh, 285 App. *628Div. 386, affd. 309 N. Y. 877). Concur — Capozzoli, J. P., McGivem, Markewieh, McNally and Steuer, JJ.